NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



EDWIN JAMES CASE, III, DOC #S05099, )
                                    )
          Appellant,                )
                                    )
v.                                  )            Case No. 2D18-2809
                                    )
STATE OF FLORIDA,                   )
                                    )
          Appellee.                 )
                                    )

Opinion filed August 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen, Judge.


PER CURIAM.


             Affirmed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.